In this action, the plaintiffs, taxpayers of Central School District No. 1 of the Towns of Oyster Bay and *1061North Hempstead, Nassau County, and of one of the three districts which were combined to form said central district, namely, Union Free School District No. 1 of the same towns, sought judgment declaring the rights of the several school districts with respect to a parcel of property owned by Union Free School District No. 1 and for related relief to which the plaintiffs claimed Union Free School District No. 1 and the taxpayers thereof were entitled. The defendants, constituting the Board of Education of Central School District No. 1 of said towns, counterclaimed for judgment declaring that said board of education has the right to take charge and possession of the property in question and to use the same for school purposes. Plaintiffs appeal from the decision and from the judgment entered thereon dismissing the complaint on the merits and granting the defendants the relief demanded in the counterclaim. Judgment unanimously affirmed, with costs. No opinion. Appeal from decision dismissed, without costs. No appeal lies from a decision. ¡Present — Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ.